                                               United States Bankruptcy Court
                                                    District of Arizona
In re:                                                                                                     Case No. 20-02819-SHG
WILLIAM THORNELL                                                                                           Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0970-4                  User: admin                        Page 1 of 1                          Date Rcvd: Jul 08, 2020
                                      Form ID: 318                       Total Noticed: 15


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 10, 2020.
db             +WILLIAM THORNELL,    24616 N RED ROCK WAY,    FLORENCE, AZ 85132-8023
15996116       +ACTION FINANCIAL,    9812 N 7th St #6,    Phoenix AZ 85020-1763
15996117       +BUREAU OF MED ECONOMICS,     326 EAST CORONADO ROAD,   Phoenix AZ 85004-1524
15996118       +BURSEY & ASSOCIATES,    6740 N ORACLE RD,    STE 151,    Tucson AZ 85704-5685
15996119       +CITY OF MESA,    PO BOX 1466,    Mesa AZ 85211-1466
15996121       +CONCORD SERVICING,    4150 N. Drinkwater Boulevard, Suite 200,     Scottsdale AZ 85251-3643
15996123       +GUGLIELMO & ASSOCIATES,    P.O. BOX 41688,    Tucson AZ 85717-1688
15996124       +PHH MORTGAGE SERVICES,    PO BOX 66002,    Lawrence Township NJ 08648-6002
16083870       +PHH Mortgage Corporation,     C/O ALDRIDGE PITE, LLP,    4375 Jutland Drive, Suite 200,
                 P.O. Box 17933,    San Diego, CA 92177-7921
15996125       +SOLAR MOSAIC,    PO BOX 820,    Scottsdale AZ 85252-0820

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr              EDI: QCFLORES.COM Jul 09 2020 06:48:00      CONSTANTINO FLORES,   PO BOX 95080,
                 PHOENIX, AZ 85070-5080
smg             EDI: AZDEPREV.COM Jul 09 2020 06:48:00      AZ DEPARTMENT OF REVENUE,   BANKRUPTCY & LITIGATION,
                 1600 W. MONROE, 7TH FL.,   PHOENIX, AZ 85007-2650
15996120       +EDI: WFNNB.COM Jul 09 2020 06:49:00      COMENITY CAPITAL BANK,   PO BOX 182120,
                 Columbus OH 43218-2120
15996122        EDI: DISCOVER.COM Jul 09 2020 06:49:00      DISCOVER BANK,   PO BOX 15316,   Wilmington DE 19850
15996126       +E-mail/Text: bankruptcydept@wyn.com Jul 09 2020 03:47:48      WYNDHAM RESORT DEVELOPMENT CORP,
                 PO BOX 96204,   Las Vegas NV 89193-6204
                                                                                             TOTAL: 5

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                 PHH Mortgage Corporation
cr                 U.S. Bank National Association, as Trustee, for th
                                                                                                                    TOTALS: 2, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 10, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 8, 2020 at the address(es) listed below:
              CONSTANTINO FLORES    trusteeflores@floreslawaz.com, cflores@ecf.axosfs.com
              JANET MARIE SPEARS   on behalf of Creditor   PHH Mortgage Corporation ecfazb@aldridgepite.com,
               JSpears@ecf.courtdrive.com
              JANET MARIE SPEARS   on behalf of Creditor   U.S. Bank National Association, as Trustee, for the
               C-BASS Mortgage Loan Asset Backed Certificates, Series 2006-CB6 ecfazb@aldridgepite.com,
               JSpears@ecf.courtdrive.com
              RONALD J. ELLETT   on behalf of Debtor WILLIAM THORNELL rjellett@ellettlaw.com,
               ellettecfnotice@gmail.com
              SAMUEL QUINN PITTMAN   on behalf of Debtor WILLIAM THORNELL sqp.attorney@gmail.com
              U.S. TRUSTEE   USTPRegion14.PX.ECF@USDOJ.GOV
                                                                                            TOTAL: 6




        Case 4:20-bk-02819-SHG Doc 25 Filed 07/08/20 Entered 07/10/20 21:48:11                                                Desc
                             Imaged Certificate of Notice Page 1 of 3
Information to identify the case:
Debtor 1              WILLIAM THORNELL                                            Social Security number or ITIN   xxx−xx−8642
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court District of Arizona

Case number: 4:20−bk−02819−SHG



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           WILLIAM THORNELL

                                                                          By the court: Scott H. Gan
           7/8/20                                                                       United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                               page 1



   Case 4:20-bk-02819-SHG Doc 25 Filed 07/08/20 Entered 07/10/20 21:48:11                                              Desc
                        Imaged Certificate of Notice Page 2 of 3
Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2



  Case 4:20-bk-02819-SHG Doc 25 Filed 07/08/20 Entered 07/10/20 21:48:11                            Desc
                       Imaged Certificate of Notice Page 3 of 3
